DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-10) in the reply filed on 6/28/2022 is acknowledged.  The traversal is on the ground(s) that laser ablation would create a surface that’s significantly different from a surface produced by the method of claim 1. This is not found persuasive for reasons below.
First, in the 6/28/2022 remarks, applicant has acknowledged that laser ablation can clean the aluminum surface: “laser ablation may be suitable for cleaning a surface of dirt and contaminants, including even removing layers close to the surface . . .” (remarks at 4); “laser ablation can clean rolling oil and other contaminants from the surface of the aluminum . . .” (remarks at 4-5). Thus, the claimed aluminum alloy product can be made by laser ablation.
Second, applicant’s argument relies on features not recited in claims. For example, applicant asserts that:
Moreover, laser ablation is accomplished utilizing a high-energy laser beam that evaporates or sublimates the surface, which can create a heat-affected zone in the treated area. As described in paragraph [0007] of the specification as originally filed, it is believed that the gray to grayish-brown irregularities may be an annealing defect caused by the reaction of oxygen and rolling oil or decomposition products thereof with the aluminum in edge regions. There is no indication that laser ablation would remove the gray to grayish-brown irregularities removed according to the method of claim 1 because the heat-affected zone could react with the oxygen and roil oil or decomposition products thereof to potential create gray to grayish-brown irregularities. That is, while laser ablation can clean rolling oil and other contaminants from the surface of the aluminum, there is no indication that laser ablation, which removes layers of the surface, would not create new irregularities.
The claims do not require the recited “gray to grayish-brown irregularities or imperfections” to be caused by “the reaction of oxygen and rolling oil or decomposition products thereof with the aluminum in edge regions,” and the claims do not even require the presence of “oxygen and rolling oil or decomposition products.” See MPEP § 806.05(f) (“A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: . . . (B) that the product as claimed can be made by another materially different process”; “A product defined by the process by which it can be made is still a product claim . . . and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process . . .”).
The restriction requirement is still deemed proper and is made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Pursuant to 37 C.F.R. 1.55 and MPEP §§ 213.04 and 216, Applicant is hereby requested to provide an English translation of the foreign priority document (European Application No. EP17206709.2) for purposes of determining applicant’s claim for priority under 35 U.S.C. 119(a)-(d).

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 recites “before initial acid cleaning” at line 2. To the extent that this refers back to the step of “cleaning the aluminum alloy product beforehand with an acid” in claim 1, claim 2’s language should make this clear. An example language can be “before said cleaning the aluminum alloy product beforehand with an acid.”
Claim 8 recites “wherein alkaline degreasing of the aluminum alloy product lasts . . . seconds.” To the extent that this refers back to the step of “subsequently degreasing with an alkaline solution” in claim 1, claim 8’s language should make this clear. An example language can be “wherein said alkaline degreasing of the aluminum alloy product lasts . . . seconds.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the aluminum alloy product “has not been machined” at line 1. It’s unclear what’s meant by “has not been machined,” and the specification does not define this term. Moreover, the specification cites WO 2014/023283 when discussing “machining” and “machined,” but WO 2014/023283 itself does not define what’s considered “machining” or “machined.” Therefore, the metes and bounds of the claim are not clear.
Claim 4 recites “the aluminum alloy product is selected from rolled aluminum alloy strips, from rolled aluminum alloy sheets and from aluminum alloy profiles.” It’s unclear whether the aluminum alloy product is selected from all three types (i.e., the aluminum alloy product has features of all three types), or the aluminum alloy product is one of the three types. For examination purpose, it’s interpreted as the latter: i.e., the aluminum alloy product is selected from a group consisting of rolled aluminum alloy strips, rolled aluminum alloy sheets, and aluminum alloy profiles.
Claim 5 recites “the aluminum alloy product used is produced from an aluminum alloy of type AA 5xxx. AA 1xxx, AA 3xxx, AA 6xxx and AA 8xxx according to the International Alloy Designations of The Aluminum Association.” It’s unclear whether the aluminum alloy product belongs to all five types, or belongs to only one of the five types. For examination purpose, it’s interpreted as the latter: i.e., the aluminum alloy product used is produced from an aluminum alloy selected from a group consisting of type AA 5xxx. AA 1xxx, AA 3xxx, AA 6xxx and AA 8xxx.
Claim 7 recites the broad recitation of “0.5 to 15 seconds”, and the claim also recites “1 to 8 seconds,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c).
In claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites “wherein the aluminum alloy product is acid cleaned beforehand” at line 1-2. It’s unclear whether this limitation is the same step as “cleaning the aluminum alloy product before hand with an acid” recited in claim 1, or a different step. Clarification is requested.
Claim 8 recites the broad recitation of “1 to 25 seconds”, and the claim also recites “1.5 to 15 seconds,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c).
In claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the broad recitation of “0.5 to 15 seconds”, and the claim also recites “1 to 8 seconds,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c).
In claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “wherein the aluminum alloy product is acid rinsed” at line 1-2. It’s unclear whether this limitation is the same step as “thereafter rinsing with an acid” recited in claim 1, or a different step. Clarification is requested.
Claim 10 recites the limitation "the surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the acid rinse" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 6 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAPIRA (US Patent 5460694).
Regarding claim 1, SCHAPIRA teaches a method for cleaning an aluminum alloy product (treating profiles consisting of aluminum, reference 6063 according to ISO 209, see example 1, col. 5 line 8 to 30). SCHAPIRA’s method comprises: cleaning the aluminum alloy product beforehand with an acid (see step 3 of example 1, acid pickling), subsequently degreasing with an alkaline solution (see step 5 of example 1, alkaline pickling), and thereafter rinsing with an acid (see step 7 of example 1, bleaching with nitric acid; see also step 9, sulfuric acid bath).
SCHAPIRA does not explicitly teach the aluminum alloy product “has not been machined.” But because SCHAPIRA discloses the identical or substantially identical product (e.g., an aluminum alloy profile) as the claimed invention, it inherently has the same characteristic of “has not been machined.” See MPEP §§ 2112.III., 2112.01.I.
Regarding claim 2, SCHAPIRA teaches the method according to Claim 1. SCHAPIRA teaches the aluminum alloy product is treated with an alkaline solution before initial acid cleaning (see step 1 of example 1, degreasing in caustic soda).
Regarding claim 3, SCHAPIRA teaches the method according to Claim 1. SCHAPIRA teaches the alkaline solution used for degreasing the aluminum alloy product has a temperature of 60℃ (see col. 5 line 55), which falls within the recited range of “50℃ to 85℃.”
Regarding claim 4, SCHAPIRA teaches the method according to Claim 1. SCHAPIRA teaches the aluminum alloy product is aluminum alloy profiles (see example 1, col. 5 line 8-10).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAPIRA (as applied to claim 1), and as evidenced by Teal Sheets (“International Alloy Designations & Chem. Composition Limits for Wrought Aluminum & Wrought Aluminum Alloys,” The Aluminum Association (2018)).
Regarding claim 5, SCHAPIRA teaches the method according to Claim 1. SCHAPIRA teaches the aluminum alloy product is profiles consisting of aluminum, reference 6063 according to ISO 209 (see example 1, col. 5 line 8-10). A person having ordinary skill in the art would understand this to mean that it’s an aluminum alloy of type AA 6xxx according to the International Alloy Designations of The Aluminum Association. See Teal Sheets, “International Alloy Designations & Chem. Composition Limits for Wrought Aluminum & Wrought Aluminum Alloys,” The Aluminum Association (2018) at pg. 30 (“ISO 209 . . . references the Teal Sheets as the normative reference and the source for international alloy designations”).

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMAGUCHI (Japanese Publication JP2002241878, as provided in 11/17/2021 IDS and translated by Espacenet).
Regarding claim 1, YAMAGUCHI teaches a method for cleaning an aluminum alloy product (see para. 0023) which has not been machined (see para. 0020; see also para. 0014), comprising: cleaning the aluminum alloy product (treating an alloy plate, see para. 0023, wherein the alloy is aluminum alloy, see para. 0001, 0020) beforehand with an acid (para. 0023, immerse in sulfuric acid aqueous solution), subsequently degreasing with an alkaline solution (para. 0023, treatment in sodium hydroxide aqueous solution), and thereafter rinsing with an acid (para. 0023, neutralization in sulfuric acid aqueous solution).
Regarding claim 2, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches the aluminum alloy product is treated with an alkaline solution before initial acid cleaning (see para. 0023, degrease in sodium hydroxide aqueous solution).
Regarding claim 3, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches the alkaline solution used for degreasing the aluminum alloy product has a temperature of 70℃ (see para. 0023), which falls within the recited range of “50℃ to 85℃.”
Regarding claim 4, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches the aluminum alloy product is rolled aluminum alloy sheet (see para. 0014, aluminum alloy thin plate; see also para. 0020).
Regarding claim 6, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches the aluminum alloy product that is to be cleaned has undergone intermediate annealing (see para. 0014; see also para. 0020, some examples use aluminum alloy product that has undergone intermediate annealing).
Regarding claim 7, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches wherein the aluminum alloy product is acid cleaned beforehand for 3 seconds (para. 0023), which falls within the claimed range of “0.5 to 15 seconds” and in “1 to 8 seconds.”
Regarding claim 8, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches wherein alkaline degreasing of the aluminum alloy product lasts 3 seconds (para. 0023), which falls within the claimed range of “1 to 25 seconds” and “1.5 to 15 seconds.”
Regarding claim 9, YAMAGUCHI teaches the method according to Claim 1. YAMAGUCHI teaches wherein the aluminum alloy product is acid rinsed for 3 seconds (para. 0023), which falls within the claimed range of “0.5 to 15 seconds” and “1 to 8 seconds.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI (as applied to claim 1), and in view of HAMPEL (US PGPUB 20140096375).
Regarding claim 10, YAMAGUCHI teaches the method according to Claim 1.
YAMAGUCHI does not explicitly teach: “wherein the surface of the aluminum alloy product is passivated after the acid rinse.”
HAMPEL teaches a method of cleaning an aluminum alloy product (see para. 0018, wet-chemical acid or wet-chemical alkali surface pickling; see para. 0031, rinsing after pickling). HAMPEL teaches passivating the aluminum alloy product after pickling and rinsing (see para. 0022, 0031), wherein the rinse can be an acid rinse (see para. 0031). HAMPEL teaches that passivation can provide benefits such as suppressing the surface state, particularly the formation of aluminum oxides (see para. 0017, 0022).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YAMAGUCHI to incorporate a passivation step after the acid rinse (as taught by HAMPEL), with reasonable expectation of passivating the aluminum alloy surface, for several reasons. First, HAMPEL teaches that passivation can provide benefits such as suppressing the surface state, particularly the formation of aluminum oxides; given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate a passivation step after the acid rinse. Second, it’s well known in the art to passivate an aluminum alloy product after an acid rinse (see HAMPEL). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714